Atkinson, J.
The American National Bank of Pensacola, as transferee, instituted suit on a promissory note against E. E. Clark, to recover a stated amount of principal and interest, and attorney’s fees. Clark filed an answer; which, after admitting certain paragraphs of the petition and denying others, set up additionally that the suit was on a series of notes given for the purchase of land, and that the maker was induced to sign the notes hy false representations of the payee, and was thereby defrauded, and that the American National Bank was not the bona fide holder of the note, but was suing merely for the convenience of the land company. The plea contained a prayer that the Dallas Land Company be made a party, that the contract for the sale of the land be canceled, and that all of the notes be also surrendered and canceled. Upon demurrer to the answer the court dismissed so much of it as sought to make the land company a party, and refused to pass on the other grounds of demurrer. The bill of exceptions assigns error upon this ruling, and it does not otherwise appear that the case was finally disposed of in the trial court. Held:
(а) The refusal of the court to make a stranger a party to the proceeding is interlocutory in its nature, and a writ of error will not lie to such refusal where there has been no final judgment in the case. McConnell v. West, 105 Ga. 468 (30 S. E. 654); Ray v. Anderson, 117 Ga. 136 (43 S. E. 408).
(б) Under the special facts of the ease, it is ordered that the plaintiff in error have leave to file the official copy of the bill of exceptions, now in the office of the clerk of the superior court, as exceptions pendente lite. Workingmen’s Union Association v. Reynolds, 138 Ga. 123 (74 S. E. 838); Bozeman v. Ward-Truitt Company, 141 Ga. 45 (80 S. E. 320).

Writ of error dismissed, with direction.


All the Justices concur.